LOAN AND SECURITY AGREEMENT

PREAMBLE. THIS LOAN AND SECURITY AGREEMENT (as it may be amended or modified
from time to time, and together with all Schedules and Exhibits attached hereto,
called herein this “Agreement”) is made by NOKIA INC., a Delaware corporation
(“Lender”), LCC INTERNATIONAL, INC., a Delaware corporation (“LCC”), and LCC
WIRELESS DESIGN SERVICES, LLC, a Delaware limited liability company (“LWDS” and
together with LCC, jointly and severally, the “Borrower”) as of the “Closing
Date” specified below, for the purpose of evidencing the terms and conditions on
which Lender may extend certain financing accommodations to Borrower, as
described more particularly below, as required by that certain Asset Purchase
Agreement dated as of      , 2006, by and among Lender, LCC and LWDS (as amended
or modified from time to time, the “Asset Purchase Agreement”).

NOW, THEREFORE, to induce Lender to extend the financing provided for herein,
and for other good and valuable consideration, the sufficiency and receipt of
which are mutually acknowledged, Borrower agrees with Lender as follows:

1. DEFINITIONS, TERMS AND REFERENCES

1.1. Certain Definitions. In addition to such other terms as elsewhere defined
herein, as used in this Agreement and in any Exhibit or Schedule attached
hereto, the following terms shall have the following meanings:

“Advance” shall mean an advance of borrowed funds made by Lender to Borrower
under the Line of Credit.

“Affiliate” shall mean, with respect to any Person, any subsidiary, shareholder,
partner, member, director, manager, officer or employee of such Person.

“Agreement” — See Preamble.

“Asset Purchase Agreement” — See Preamble.

“Availability Termination Date” shall mean the earliest to occur of the
following dates: (i) that date on which, pursuant to Article 8, Lender
terminates the Line of Credit (or the Line of Credit is deemed automatically
terminated); (ii) the first date on which Advances made under the Line of Credit
equal or exceed the Maximum Amount; or (iii) the date that is one hundred and
fifty (150) days following the Closing Date.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as it may be
amended from time to time.

“Borrower” — See Preamble.

“Borrower Information Schedule” shall mean Schedule “1” attached hereto, as it
may be modified or amended from time to time by mutual assent of the parties
hereto.

“Borrowings” shall mean total Advances outstanding from time to time.

“Business” shall mean the Borrower’s network deployment business as conducted in
the United States on the Closing Date.

“Business Day” shall mean a day on which Lender is open for the conduct of its
business at its principal office in [New York, New York].

“Closing Date” shall mean June      , 2006, which date is the same date on which
the “Closing” pursuant to the Asset Purchase Agreement actually occurs.

“Collateral” shall mean and include, in each case, whether now existing or
hereafter acquired or arising:

(a) all rights of Borrower under Section 3.1(b)(iii) of the Asset Purchase
Agreement to receive amounts from the Lender, together with all rights and
obligations of the Lender to such Borrower under the Asset Purchase Agreement
related thereto;

(b) all rights of Borrower, if any, in and to all Transferred Accounts
Receivables; and

(c) any and all products and proceeds of the items described in the preceding
clauses (a) or (b);

in each case whether the Collateral described in clauses (a), (b) or (c),
constitutes accounts, chattel paper, investment property, instruments, general
intangibles or otherwise.

“Default Condition” shall mean the occurrence of any event which, after
satisfaction of any requirement for the giving of notice or the lapse of time,
or both, would become an Event of Default.

“Default Rate” shall mean that interest rate per annum equal to the Prime Rate
plus five percent (5%) per annum.

“Dollars” or “$” shall mean United States Dollars.

“Event of Default” shall mean any of the events or conditions described in
Article 8, provided that any requirement for the giving of notice or the lapse
of time, or both, has been satisfied.

“Executive Office” shall mean the address of Borrower’s chief executive office
and principal place of business, as designated on the Borrower Information
Schedule.

“Home State” shall mean the State in which Borrower is organized, as set forth
on the Borrower Information Schedule.

“Insolvent”, in respect of a Person, shall mean that (i) such Person is not able
to pay its debts generally as and when they become due; or (ii) such Person has
an unreasonably small capital with which to operate; or (iii) the total debts
and other liabilities of such Person, including contingent liabilities, exceed
the fair saleable value of the assets of such Person.

“Lender” — See Preamble.

“Lien” shall mean any deed to secure debt, deed of trust, mortgage or similar
instrument, and any lien, security interest, preferential arrangement which has
the practical effect of constituting a security interest, security title,
pledge, charge, encumbrance or servitude of any kind, whether by consensual
agreement or by operation of statute or other law, and whether voluntary or
involuntary, including, without limitation, any conditional sale or other title
retention agreement or lease in the nature thereof.

“Line of Credit” shall refer to the line of credit in the Maximum Amount opened
by Lender in favor of Borrower pursuant to the provisions of Section 2.1.

“Loan Documents” shall mean this Agreement, each Note, any financing statements
covering portions of the Collateral, and any and all other documents,
instruments, certificates and agreements executed and/or delivered by Borrower
in connection herewith, or any one, more, or all of the foregoing, as the
context shall require.

“Material Adverse Change” shall mean with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration or governmental investigation or proceeding), whether
occurring singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
rights and remedies of the Lender under any of the Loan Documents or the ability
of the Borrower to perform its obligations under any of the Loan Documents, or
(b) the legality, validity or enforceability of any of the Loan Documents.

“Maturity Date” shall mean the date that is one hundred and eighty (180) days
following the Closing Date.

“Maximum Amount” shall mean the maximum amount which is available for borrowing
under the Line of Credit, which is equal to $     , which amount is equal to the
lesser of (a) sixty percent (60%) of the amount of the Transferred Accounts
Receivable, and (b) Four Million Two Hundred Thousand Dollars ($4,200,000).

“Maximum Obligation” — See Section 9.24(a).

“Note” shall mean a promissory note in form and substance satisfactory to
Lender, dated of even date herewith, as amended or supplemented from time to
time, in a principal amount equal to the maximum amount of the Line of Credit,
evidencing Advances to be obtained by Borrower under the Line of Credit,
together with any renewals or extensions thereof in whole or in part.

“Notice of Borrowing” shall mean a notice in form and substance satisfactory to
Lender of intended Borrowing, executed by a duly authorized officer of Borrower.

“Obligations” shall mean any and all debts, liabilities and obligations of
Borrower to Lender arising under this Agreement or any other Loan Document,
whether evidenced by the Note, or constituting Advances or otherwise, and any
and all extensions or renewals thereof in whole or in part; in each case whether
existing as of the date hereof or hereafter arising, and whether direct,
indirect, absolute or contingent, as maker, endorser, guarantor, surety or
otherwise.

“Organization Documents” shall mean the formation and governing documents of a
Person, as applicable. In the case of (i) a corporation, the foregoing shall
include its charter and bylaws; (ii) a partnership, the foregoing shall include
its partnership agreement; and (iii) a limited liability company, the foregoing
shall include its articles of organization and operating agreement.

“Permitted Encumbrances” shall mean: (i) Liens for taxes not yet due and payable
or being actively contested as permitted by this Agreement, but only if such
Liens do not adversely affect Lender’s rights or the priority of Lender’s
security interest in the Collateral; and (ii) Liens in favor of Lender.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, joint stock company, trust, governmental unit or other
entity.

“Prime Rate” shall mean the interest rate published under the “Money Rates”
section of The Wall Street Journal (on each day on which it is published) as the
“prime rate” on such day, as such rate may change from time to time; provided,
however, that if The Wall Street Journal shall cease to publish such rate (or
itself to be published); then, the “Prime Rate” shall be the highest among the
prime or base rates then publicly announced by Bank of America, N.A., JPMorgan
Chase Bank, N.A., and Citibank, N.A. (or their respective
successors-in-interest).

“Pro Rata Share” — See Section 9.24(b).

“Transferred Accounts Receivables” shall mean all unbilled accounts receivable
as of the close of business on the Closing Date of the Business for which
Borrower has purchase orders, as identified on Schedule “2” attached hereto.

“UCC” shall mean the Uniform Commercial Code of New York, as in effect from time
to time.

1.2. Use of Defined Terms. All terms defined in this Agreement and the Exhibits
shall have the same defined meanings when used in any other Loan Documents,
unless the context shall require otherwise.

1.3. Accounting Terms. All accounting terms not specifically defined herein
shall have the meanings generally attributed to such terms under GAAP.

1.4. UCC Terms. Any terms defined in Articles 8 or 9 of the UCC, including
“accounts”, “chattel paper”, “investment property,” “instruments”, “general
intangibles”, “inventory,” “equipment,” “fixtures,” “securities” and “investment
property” shall have the same meanings given to such terms thereunder as and
when used in the Loan Documents.

2. THE FINANCING.

2.1. Line of Credit. On the Closing Date, subject to fulfillment of all
conditions precedent set forth herein, Lender agrees to open the Line of Credit
in favor of Borrower so that, during the period from the Closing Date to, but
not including, the Availability Termination Date, so long as there is not in
existence any Default Condition or Event of Default and the requested Borrowing,
if made, will not cause a Default Condition or Event of Default to exist,
Borrower may request to borrow Advances under the Line of Credit; provided,
however, that (i) once repaid, Advances made under this Agreement may not be
reborrowed, (ii) at no time shall the aggregate principal amount of Advances
made under the Line of Credit exceed the Maximum Amount, (iii) the Borrower may
not request an Advance to be made on the Closing Date in (and during the first
two weeks following the Closing Date the outstanding principal amount of
Advances may not exceed) an amount greater than seventy-five percent (75%) of
the Maximum Amount, and (iv) the Borrower may not request a Borrowing to be made
on a date that is within fourteen calendar days following the date of the most
recent Borrowing under this Agreement. All proceeds so obtained under the Line
of Credit shall be used by Borrower solely to pay accrued and unpaid amounts
owed to its subcontractors or suppliers for work performed or supplies delivered
relating to “Customer Agreements” being transferred to Lender pursuant to the
Asset Purchase Agreement, which accrued and unpaid amounts are set forth on
Schedule      to the Asset Purchase Agreement. The obligations of the Borrower
arising from Advances made to or on behalf of Borrower under the Line of Credit
shall be evidenced by the Note, which shall be executed by Borrower and
delivered to Lender on the Closing Date. The outstanding principal amount of the
Note may fluctuate from time to time, but shall be due and payable in full on
the Maturity Date, and shall bear interest from the date of each disbursement of
principal until paid in full at the Applicable Rate, payable in the manner
described in Section 2.2.1. Borrower may request Advances under the Line of
Credit by giving to Lender a Notice of Borrowing not later than five
(5) Business Days prior to the requested Advance (which Notice of Borrowing may
be given to Lender prior to the Closing Date); provided, however, that, Borrower
may provide such instructions by telephone, provided, further, that any such
telephone request shall be confirmed in writing not later than the Business Day
following such telephone request. Availability under the Line of Credit may be
terminated by Borrower upon its giving at least 30 days advance written notice
to Lender. The proceeds of each Borrowing under this Agreement shall be
disbursed by the Lender within five (5) Business Days of receipt by Lender of
and Notice of Borrowing with respect thereto and satisfaction of all conditions
set forth in Article 4 with respect to such Borrowing, such disbursements to be
made by the Lender for the account of the Borrower directly to the Borrower’s
subcontractors and suppliers, as specified in the Notice of Borrowing, by check,
wire transfer of funds or such other means as the Lender shall reasonably
determine.

2.2. Interest and Other Charges.

2.2.1. Interest. Lender and Borrower agree that the interest rate payable on the
Borrowings shall be determined and paid as follows:

(a) Interest Charges. Except as set forth in Section 2.2.1(b), outstanding
Advances under the Line of Credit shall not bear interest.

(b) Default Interest. Upon the occurrence and during the continuation of an
Event of Default, outstanding Advances under the Line of Credit shall bear
interest at the Default Rate.

(c) Payment of Interest. Interest accruing at the Default Rate shall be due and
payable on demand.

(d) Calculation of Interest. Interest accruing at the Default Rate shall be
calculated on the basis of a 360-day year and actual days elapsed. The Default
Rate shall change with each change in the Prime Rate, as determined by Lender,
effective as of the opening of business on the Business Day of such change.

(e) Charging of Interest and Costs. Accrued and unpaid interest on any
Borrowings and any reimbursable costs and expenses specified in Section 9.6,
may, when due and payable, be paid, at Lender’s option (without any obligation
to do so), by Lender’s charging the Line of Credit for an Advance in the amount
thereof; but Borrower shall be and remain responsible for the payment of such
sums to the extent not so paid by Lender.

2.2.2. Line of Credit Fee. In consideration for providing the Line of Credit
under this Agreement, the Borrower shall pay to the Lender a fee in an amount
equal to the lesser of (a) $150,000, and (b) the product of (i) sixty percent
(60%) of the amount of the Transferred Accounts Receivable multiplied by
(ii) 0.036. Such fee shall be paid in the manner set forth in Section 2.3.

2.2.3. Usury Savings Provisions. Lender and Borrower hereby further agree that
the only charge imposed by Lender upon Borrower for the use of money in
connection herewith is and shall be interest at the Applicable Rate, and that
all other charges imposed by Lender upon Borrower in connection herewith, are
and shall be deemed to be charges made to compensate Lender for underwriting and
administrative services and costs, and other services and costs performed and
incurred, and to be performed and incurred, by Lender in connection with making
credit available to Borrower hereunder, and shall under no circumstances be
deemed to be charges for the use of money. In no contingency or event whatsoever
shall the aggregate of all amounts deemed interest hereunder or under the Notes
and charged or collected pursuant to the terms of this Agreement or pursuant to
the Notes exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that Lender has charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
applicable law and Lender shall promptly refund to Borrower any interest
received by Lender in excess of the maximum lawful rate or, if so requested by
Borrower, shall apply such excess to the principal balance of the Obligations.
It is the intent hereof that Borrower not pay or contract to pay, and that
Lender not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrower under
applicable law.

2.3. Payment of Principal, Line of Credit Fee and other Obligations. At all
times prior to the Maturity Date, all amounts due and payable to the Borrower
under Section 3.1(b)(iii) of the Asset Purchase Agreement shall be applied
first, to the payment of the outstanding principal amount of Advances under the
Line of Credit until all such principal amount in paid in full, second, to the
payment of the fee set forth in Section 2.2.2, and third, to the payment of all
other Obligations, and the Borrower hereby irrevocable authorizes and directs
the Lender to apply all such amounts due and payable to the Borrower under
Section 3.1(b)(iii) of the Asset Purchase Agreement as so provided. All amounts
due and payable to the Borrower under Section 3.1(b) (iii) of the Asset Purchase
Agreement in excess of the amounts applied to the Obligations in accordance with
the immediately preceding sentence shall be paid by Lender to Borrower in
accordance with and to the extent required under the Asset Purchase Agreement.
On the Maturity Date, the outstanding principal amount of all Advances, together
with all other Obligations, shall be due and payable in full.

2.4. General Provisions as to Payments.

2.4.1. Method of Payment. Except to the extent paid pursuant to Section 2.3
hereof, payments of interest, fees and principal pursuant to this Agreement must
be received by Lender at an account designated by Lender for such purpose no
later than 11:00 a.m. ([New York] time) on the date when due, in federal or
other funds immediately available to Lender in [New York, New York], without
setoff, discount or deduction.

2.4.2. Application of Payments. Notwithstanding anything to the contrary set
forth in this Agreement, upon the occurrence and during the continuation of an
Event of Default, payments shall be applied to the Obligations in the same order
as provided in Section 2.3, except that Lender may apply payments to expenses
payable by Borrower pursuant to Section 9.6.

3. SECURITY INTEREST.

3.1. Grant of Security Interest. As security for the payment of all Obligations,
Borrower hereby grants to Lender a continuing, general lien upon and security
interest and security title in and to all Collateral.

3.2. Representations, Warranties and Covenants Applicable to Collateral.
Borrower represents, warrants and covenants that, until the later to occur of
(x) payment in full of all Obligations and (y) the Availability Termination
Date:

3.2.1. Good Title; Valid Security Interest. Immediately prior to the conveyance
on the Closing Date of the Transferred Accounts Receivable by Borrower pursuant
to the Asset Purchase Agreement, Borrower has marketable title to the
Collateral, free and clear of all Liens, other than any Permitted Encumbrances.
Upon the conveyance on the Closing Date of the Transferred Accounts Receivable
by Borrower pursuant to the Asset Purchase Agreement and the filing of the
Uniform Commercial Code financing statements described in Section 3.2.6 in the
office of the Secretary of State of Delaware, Lender shall have a perfected
security interest in the Collateral, free and clear of all Liens, other than any
Permitted Encumbrances.

3.2.2. Right to Pledge. Borrower has full right, power and authority to grant to
Lender a security interest in the Collateral on the terms set forth herein, and
the grant of such security interest shall not result in Borrower being in
default of any other contract or obligation or require Borrower to grant a Lien
on any Collateral to any other Person.

3.2.3. Sale of Collateral. Borrower will not sell, lease, exchange, or otherwise
dispose of any of the Collateral.

3.2.4. Encumbrances. Borrower will not create, assume, or suffer to exist any
Lien on any of the Collateral, except for Permitted Encumbrances.

3.2.5. Business Locations. Borrower will not transfer the Executive Office,
except upon at least thirty (30) days prior written notice to Lender and after
the delivery to Lender of financing statements, if required by Lender, in form
satisfactory to Lender, to perfect or continue the perfection of Lender’s Lien
thereon.

3.2.6. Authorization to File Financing Statement. Borrower hereby authorizes
Lender to file in all appropriate jurisdictions Uniform Commercial Code
financing statements and continuations naming Borrower as debtor and Lender as
secured party and describing the Collateral.

3.2.7. Further Assurances. Borrower shall duly execute and/or deliver (or cause
to be duly executed and/or delivered) to Lender any instrument, document,
financing statement, assignment, waiver, consent or other writing which may be
reasonably necessary to Lender to carry out the terms of this Agreement and any
of the other Loan Documents and to perfect its security interest in and
facilitate the collection of the Collateral, the proceeds thereof, and any other
property at any time constituting security to Lender. Borrower shall perform or
cause to be performed such reasonable acts as Lender may request to establish
and maintain for Lender a valid and perfected security interest in and security
title to the Collateral, free and clear of any liens, encumbrances or security
interests other than Permitted Encumbrances. In addition to the foregoing,
Borrower hereby irrevocably authorizes Lender to complete and file initial or
“in lieu of” financing statements in each jurisdiction which now or hereafter
has in effect revised Article 9 of the Uniform Commercial Code, giving notice of
Lender’s security interest in the Collateral; and Borrower agrees not to file
any amendment to, or termination of, any such financing statement without
Lender’s prior written consent unless all Obligations have been fully paid and
satisfied and this Agreement has been terminated.

4. CONDITIONS PRECEDENT. The occurrence of the Closing Date and the obligation
of the Lender to make any Borrowing available under the Line of Credit are
subject at the time of the occurrence of the Closing Date to the satisfaction of
the following conditions:

4.1. Loan Documents. Receipt by Lender on or prior to the Closing Date of this
Agreement and the following Loan Documents, each to be duly executed by Borrower
and each other Person party thereto:

(a) The Note, to be substantially in the form of Exhibit A;

(b) An initial Notice of Borrowing, duly completed, to be in substantially the
form of Exhibit B;

(c) An Organization and Incumbency Certificate from the Secretary of Borrower
(or similar officer or representative) certifying as to the Borrower’s
Organization Documents and the Person(s) authorized to execute the Loan
Documents on Borrower’s behalf, to be in substantially the form of Exhibit C;
and

(d) Lender shall have received Uniform Commercial Code, judgment and tax lien
searches for LCC and LWDS in all relevant jurisdictions and Lenders shall have
received Uniform Commercial Code termination statements or partial releases, and
other instruments of release, releasing all Liens shown on such searches
attaching to the Collateral, all in form and substance reasonably satisfactory
to Lender.

4.2. Asset Purchase Agreement. The Asset Purchase Agreement shall have been duly
executed and delivered by all of the parties thereto, all conditions set forth
in Article VII of the Asset Purchase Agreement shall have been satisfied and the
“Closing” as such term is defined therein shall have occur simultaneously with
the closing under this Agreement.

4.3. Representations and Warranties. The representations and warranties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects as of the date of the making of any such Advance with
the same effect as if then made (except to the extent expressly stated to be as
of an earlier date).

4.4. No Default. No Default Condition or Event of Default shall have occurred or
would result from the making of any Advance.

4.5. No Injunction. No injunction, writ, restraining order, or other order of
any nature restricting or prohibiting, directly or indirectly, the making of any
Advance shall have been issued and remain in force by any governmental authority
against the Borrower or any Lender.

4.6. Request for Borrowing and other Deliveries. In connection with and as a
condition to each Borrowing (including, without limitation, any Borrowing
occurring on the Closing Date):

(a) The Lender shall have received a Notice of Borrowing with respect to such
Borrowing, duly completed, in substantially the form of Exhibit B;

(b) The Lender shall have received a copy of an invoice issued to the Borrower
by each subcontractor or supplier to be paid with the proceeds of such Borrowing
setting forth the amount to be paid to such subcontractor or supplier with such
proceeds, together with a copy of the related purchase order issued by the
Borrower to such subcontractor or supplier;

(c) The Lender shall have received a copy of the purchase order issued to the
Borrower by its customer that relates to the work performed or supplies
delivered by each subcontractor or supplier to be paid with the proceeds of such
Borrowing;

(d) The amount to be paid to each subcontractor or supplier with the proceeds of
such Borrowing is then due and payable;

(e) The Lender shall have received documentation satisfactory to the Lender
establishing (i) that the proceeds of the Borrowing are to be used solely to pay
accrued and unpaid amounts owed to its subcontractors or suppliers for work
performed or supplies delivered relating to “Customer Agreements” being
transferred to Lender pursuant to the Asset Purchase Agreement, which accrued
and unpaid amounts are set forth on Schedule      to the Asset Purchase
Agreement, (ii) that the work performed or supplies delivered by each
subcontractor or supplier to be paid with the proceeds of such Borrowing have
been accepted by the Borrower, and (iii) the payment terms applicable to the
amounts to be paid with the proceeds of such Borrowing; and

(f) The Lender shall have received such other documentation as may be reasonably
required by Lender.

5. GENERAL REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement, Borrower hereby represents and warrants to Lender (which
representations and warranties, together with any other representations and
warranties of Borrower contained elsewhere in this Agreement, shall be deemed to
be renewed as of the date of each Advance), as set forth below:

5.1. Existence and Qualification. Borrower is duly organized, validly existing
and in good standing under the laws of its Home State with its principal place
of business, chief executive office and office where it keeps all of its books
and records being located at the Executive Office, and Borrower is duly
qualified to do business in each other state wherein the conduct of its business
or the ownership of its property requires such qualification. Borrower has as
its official name, as registered with the secretary of state of its Home State,
the words inscribed on the signature page hereof as its name, and, except as may
be described on the Borrower Information Schedule, has not done business under
any other name within the five (5) years preceding the Closing Date.

5.2. Authority; and Validity and Binding Effect. Borrower has the power to make,
deliver and perform under the Loan Documents, and to borrow hereunder, and has
taken all necessary and appropriate action to authorize the execution, delivery
and performance of the Loan Documents. This Agreement constitutes, and the
remainder of the Loan Documents, as and when executed and delivered for value
received, will constitute, the valid obligations of Borrower, legally binding
upon it and enforceable against it in accordance with their respective terms.

5.3. Incumbency and Authority of Signing Officers. Each undersigned officer of
Borrower holds the office specified hereinbelow and, in such capacity, is duly
authorized and empowered to execute, attest and deliver this Agreement and the
remainder of the Loan Documents for and on behalf of Borrower, and to bind
Borrower accordingly thereby.

5.4. No Material Litigation. Except as may be set forth on the Borrower
Information Schedule, there are no legal proceedings pending (or, so far as
Borrower knows, threatened), before any court or administrative agency which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or result in a Lien upon the Collateral.

5.5. Judgments. Except as may be set forth on the Borrower Information Schedule,
there are no judgments or orders rendered against Borrower by any court or other
tribunal.

5.6. Compliance with Other Agreements. Except as may be set forth on the
Borrower Information Schedule, Borrower is not in default under any loan
agreement, indenture or other agreement relating to indebtedness for borrowed
money of Borrower.

5.7. Taxes. Borrower has filed or caused to be filed all tax returns required to
be filed by it and has paid all taxes shown to be due and payable by it on said
returns or on any assessments made against it.

5.8. No Insolvency. After giving effect to the execution and delivery of the
Loan Documents and the extension of any credit or other financial accommodations
hereunder, (a) each of LCC and LWDS will be able to pay its debts generally as
and when they become due, and (b) based upon each of LCC’s and LWDS’ then
current balance sheets, the current liabilities on such balance sheets do not
exceed the fair market value of the current assets on such balance sheets,
respectively.

5.9. No Violations. The execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents have been duly authorized by all
necessary organizational action on the part of Borrower and do not and will not
require any consent or approval of the shareholders or members of Borrower,
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Borrower or of any Organization Documents of Borrower, or
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
is a party or by which it or its properties may be bound or affected.

5.10. Federal Taxpayer Identification Number. Borrower’s federal taxpayer
identification number is as indicated on the Borrower Information Schedule.

6. COVENANTS. Borrower covenants to Lender that from and after the Closing Date,
and so long as any amounts remain unpaid on account of any of the Obligations or
the Initial Term shall not have expired, Borrower will comply with the covenants
set forth below:

6.1. Records Respecting Collateral. All records of Borrower with respect to the
Collateral will be kept at its Executive Office and will not be removed from
such address without the prior written consent of Lender.

6.2. Right to Inspect and Conduct Audits. Lender (or any Person or Persons
designated by it) shall have the continuing right to call at the Executive
Office or any location where records regarding the Collateral are kept during
normal business hours, upon at least five days’ prior notice and without
hindrance or delay, and inspect, audit and check Borrower’s books, records,
journals, orders, receipts and any correspondence and other data relating to the
Collateral or to any other transactions between the parties hereto. Borrower (or
any Person or Persons designated by it) shall have the continuing right during
normal business hours, upon at least five days’ prior notice and without
hindrance or delay, and inspect, audit and check Lender’s books, records,
journals, orders, receipts and any correspondence and other data relating to the
Collateral.

6.3. Payment of Taxes. Borrower shall pay and discharge all taxes, assessments
and governmental charges upon it, its income and its properties the failure to
pay could reasonably be expected to result in a Lien upon any of the Collateral
other than a Permitted Encumbrance.

6.4. Change of Principal Place of Business, Etc. Borrower hereby understands and
agrees that if, at time hereafter, Borrower elects to move its Executive Office,
or if Borrower elects to change its name, identity or its organization
structure, Borrower will notify Lender in writing at least thirty (30) days
prior thereto and, at Lender’s request, comply with Section 3.2.6 hereof to the
extent Lender determines that any new or additional actions need to be
undertaken in regard thereto.

6.5. Preservation of Existence. Borrower shall preserve and maintain its
organizational existence, rights, franchises and privileges in its Home State,
and qualify and remain qualified to do business in each jurisdiction in which
such qualification is necessary or desirable in view of its business and
operations or the ownership of its properties.

6.6. Compliance With Laws. Borrower shall comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
noncompliance with which would or could reasonably be expected to result in a
material adverse effect upon Borrower. Without limiting the foregoing, each of
Borrower shall obtain and maintain all permits, licenses and other
authorizations which are required under, and otherwise comply with, all federal,
state, and local laws and regulations.

6.7. Certain Required Notices. Promptly, upon its receipt of notice or knowledge
thereof, Borrower will report to Lender: (i) any lawsuit or administrative
proceeding in which Borrower is a defendant which, if decided adversely to
Borrower, could reasonably be expected to result in a Lien upon any of the
Collateral; or (ii) the existence and nature of any Default Condition or Event
of Default.

6.8. Federal Taxpayer Identification Number. Borrower will not change its
federal taxpayer identification number without prior written notice to Lender.

7. EVENTS OF DEFAULT. The occurrence of any events or conditions set forth below
shall constitute an Event of Default hereunder, provided that any requirement
for the giving of notice or the lapse of time, or both, has been satisfied:

7.1. Obligations. Borrower shall fail to make any payment on any of its
Obligations, when due.

7.2. Misrepresentations. Any representations or warranties made herein or in any
of the other Loan Documents or in any certificate or statement furnished at any
time hereunder or in connection with any of the Loan Documents shall prove to
have been untrue or misleading in any material respect when made or furnished.

7.3. Certain Covenants. Borrower shall default in the observance or performance
of any covenant or agreement contained in Articles 3 or 6.

7.4. Other Covenants. Borrower shall default in the observance or performance of
any covenant or agreement contained herein, in any of the other Loan Documents
(other than a default the performance or observance of which is dealt with
specifically elsewhere in this Article 6) unless (i) with respect to this
Agreement, such default is cured to Lender’s satisfaction within thirty
(30) days after the sooner to occur of receipt of notice of such default from
Lender or the date on which such default first becomes known to Borrower and
(ii) with respect to any other Loan Document, such default is cured to Lender’s
satisfaction within any applicable grace, cure or notice and cure period
contained therein or within the thirty (30) day period described in the
preceding clause (i), whichever is the later.

7.5. Voluntary Bankruptcy. Borrower shall file a voluntary petition in
bankruptcy or a voluntary petition or answer seeking liquidation,
reorganization, arrangement, readjustment of its debts, or for any other relief
under the Bankruptcy Code, or under any other act or law pertaining to
insolvency or debtor relief, whether state, Federal, or foreign, now or
hereafter existing; Borrower shall enter into any agreement indicating its
consent to, approval of, or acquiescence in, any such petition or proceeding;
Borrower shall apply for or permit the appointment by consent or acquiescence of
a receiver, custodian or trustee of Borrower for all or a substantial part of
its property; Borrower shall make an assignment for the benefit of creditors; or
LCC or LWDS shall be or become unable to pay its debts generally as and when
they become due or, based upon each of LCC’s and LWDS’ then current balance
sheets, the current liabilities on such balance sheets exceed the fair market
value of the current assets on such balance sheets, respectively; or Borrower
shall admit, in writing, its inability or failure to pay its debts generally as
such debts become due.

7.6. Involuntary Bankruptcy. There shall have been filed against Borrower an
involuntary petition in bankruptcy or seeking liquidation, reorganization,
arrangement, readjustment of its debts or for any other relief under the
Bankruptcy Code, or under any other act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign, now or hereafter existing;
Borrower shall suffer or permit the involuntary appointment of a receiver,
custodian or trustee of Borrower or for all or a substantial part of its
property; or Borrower shall suffer or permit the issuance of a warrant of
attachment, execution or similar process against all or any substantial part of
the property of Borrower; or any motion, complaint or other pleading is filed in
any bankruptcy case of any person or entity other than Borrower and such motion,
complaint or pleading seeks the consolidation of Borrower’s assets and
liabilities with the assets and liabilities of such person or entity.

7.7. Disavowal of Certain Obligations. Any Person (other than Lender) party to a
Loan Document shall disavow its obligations thereunder; or any such Loan
Document is alleged to be, or determined by any governmental authority to be,
invalid, unenforceable or otherwise not binding on any Person party thereto
(other than Lender), in whole or in part.

8. REMEDIES. Upon the occurrence or existence of any Event of Default, or at any
time thereafter, without prejudice to the rights of Lender to enforce its claims
against Borrower for damages for failure by Borrower to fulfill any of its
obligations hereunder, subject only to prior receipt by Lender of payment in
full of all Obligations then outstanding and the provisions of Section 8.4,
Lender shall have all of the rights and remedies set forth in this Article 8,
and it may exercise any one, more, or all of such remedies, in its sole
discretion, without thereby waiving any of the others; provided, however, that,
in addition to the foregoing, if the Event of Default exists under Section 7.5
or 7.6, then, automatically, immediately upon such Event of Default occurring,
without necessity of any further action on Lender’s part, the Line of Credit
shall be deem terminated, the Termination Date shall be deemed to have occurred
and all Obligations shall be immediately due and payable and the provisions of
Section 8.4 shall not apply.

8.1. Acceleration of the Obligations. Subject to Section 8.4, Lender, at its
option, may terminate the Line of Credit and declare all of the Obligations to
be immediately due and payable, whereupon the Termination Date shall occur and
the Obligations shall become immediately due and payable without presentment,
demand, protest, notice of nonpayment or any other notice required by law
relative thereto, all of which are hereby expressly waived by Borrower.
Thereafter, Lender, at its option, may, but shall not be obligated to, accept
less than the entire amount of Obligations due, if tendered, provided, however,
that unless then agreed to in writing by Lender, no such acceptance shall or
shall be deemed to constitute a waiver of any Event of Default hereunder or
under all other Loan Documents.

8.2. Remedies of a Secured Party. Lender shall thereupon have the rights and
remedies of a secured party under the UCC in effect on the date thereof
(regardless whether the same has been enacted in the jurisdiction where the
rights or remedies are asserted), including, without limitation, the right to
take possession of any of the Collateral or the proceeds thereof, to sell or
otherwise dispose of the same, to apply the proceeds therefrom to any of the
Obligations in such order as Lender, in its sole discretion, may elect. Lender
shall give Borrower written notice of the time and place of any public sale of
the Collateral or the time after which any other intended disposition thereof is
to be made. The requirement of sending reasonable notice shall be met if such
notice is given to Borrower at least ten (10) business days before such intended
disposition. Expenses of retaking, holding, insuring, preserving, protecting,
preparing for sale or selling or the like with respect to the Collateral shall
include, in any event, reasonable attorneys’ fees and other legally recoverable
collection expenses, all of which shall constitute Obligations.

8.3. Other Remedies. Unless and except to the extent expressly provided for to
the contrary herein, the rights of Lender specified herein shall be in addition
to, and not in limitation of, Lender’s rights under the UCC, as amended from
time to time, or any other statute or rule of law or equity, or under any other
provision of any of the Loan Documents, or under the provisions of any other
document, instrument or other writing executed by Borrower or any third party in
favor of Lender, all of which may be exercised successively or concurrently.

8.4. Collection of Transferred Accounts Receivable. If an Event of Default
occurs and is continuing, prior to or simultaneously with the exercise by Lender
of its right under Section 8.1 to accelerate the Obligations, Lender shall
certify to Borrower that Lender has made commercially reasonable efforts to
collect all of the Transferred Accounts Receivable.

9. MISCELLANEOUS

9.1. Waiver. Each and every right granted to Lender under this Agreement, or any
of the other Loan Documents, or any other document delivered hereunder or in
connection herewith or allowed it by law or in equity, shall be cumulative and
may be exercised from time to time. No failure on the part of Lender to
exercise, and no delay in exercising, any right shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right
preclude any other or future exercise thereof or the exercise of any other
right. No waiver by Lender of any Default Condition or Event of Default shall
constitute a waiver of any subsequent Default Condition or Event of Default.

9.2. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

9.3. Survival. All representations, warranties and covenants made herein and in
the Loan Documents shall survive the execution and delivery hereof and thereof.
The terms and provisions of this Agreement shall continue in full force and
effect, notwithstanding the payment of one or more of the Notes or the
termination of the Line of Credit, until all of the Obligations have been paid
in full and Lender has terminated this Agreement in writing.

9.4. Assignments. No assignment of any Loan Document shall be made by any party
to this Agreement without the prior written consent of all other parties to this
Agreement. No “assignment” of the Loan Documents shall be deemed to occur for
purposes of this Section 9.4 by reason of any such party’s entering into a
transaction in which such party’s business is sold, in whole or in part, by
stock sale, asset sale, merger, consolidation or any other form of transaction.

9.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when fully executed shall be an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

9.6. Reimbursement. Borrower shall pay to Lender on demand all reasonable
out-of-pocket costs and expenses that Lender pays or actually incurs in
connection with the enforcement of this Agreement and the other Loan Documents,
including, without limitation: (a) fees and disbursements of legal counsel;
(b) sums paid or incurred to pay for any amount or to take any action required
of Borrower under the Loan Documents that Borrower fails to pay or take; and (c)
after an Event of Default, costs and expenses (including fees and disbursements
of legal counsel) paid or incurred to obtain payment of the Obligations, enforce
the Lender’s Lien in any Collateral, sell or otherwise realize upon the
Collateral, and otherwise enforce the provisions of the Loan Documents or to
defend any claim made or threatened against Lender arising out of the
transactions contemplated hereby (including, without limitation, preparations
for and consultations concerning any such matters). The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid to Borrower. All of the foregoing costs and expenses
may, in the discretion of Lender, be charged as Advances. Borrower will pay all
expenses incurred by it in connection with this Agreement and the other Loan
Documents. In the event Borrower becomes a debtor under the Bankruptcy Code,
Lender’s secured claim in such case shall include interest on the Obligations
and all fees, costs and charges provided for herein (including, without
limitation, reasonable attorneys’ fees actually incurred) all for the extent
allowed by the Bankruptcy Code.

9.7. Successors and Assigns. This Agreement and Loan Documents shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto and thereto.

9.8. Severability. If any provision this Agreement or of any of the Loan
Documents or the application thereof to any party thereto or circumstances shall
be invalid or unenforceable to any extent, the remainder of such Loan Documents
and the application of such provisions to any other party thereto or
circumstance shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.

9.9. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be deemed to have been given or made when personally
delivered or deposited in the mail, registered or certified mail, postage
prepaid, addressed as follows: (i) for Lender, care of the address of Lender
inscribed beneath its signature hereinbelow and (ii) for Borrower, care of the
address set forth as its Executive Office on the Borrower Information Schedule
(or to such other address as may be designated hereafter in writing by the
respective parties hereto) except in cases where it is expressly provided herein
or by applicable law that such notice, demand or request is not effective until
received by the party to whom it is addressed.

9.10. Entire Agreement; Amendments. This Agreement, together with the remaining
Loan Documents, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. Neither this Agreement nor any Loan
Document may be changed, waived, discharged, modified or terminated orally, but
only by an instrument in writing signed by the party against whom enforcement is
sought.

9.11. Time of Essence. Time is of the essence in this Agreement and the other
Loan Documents.

9.12. Interpretation. No provision of this Agreement or any Loan Document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or dictated such provision.

9.13. Lender Not a Joint Venturer. Neither this Agreement nor any Loan Document
shall in any respect be interpreted, deemed or construed as making Lender a
partner or joint venturer with Borrower or as creating any similar relationship
or entity, and Borrower agrees that it will not make any contrary assertion,
contention, claim or counterclaim in any action, suit or other legal proceeding
involving Lender and Borrower.

9.14. JURISDICTION. BORROWER AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, ALL AS LENDER MAY ELECT. BY EXECUTION OF THIS AGREEMENT, BORROWER
HEREBY SUBMITS TO EACH SUCH JURISDICTION, HEREBY EXPRESSLY WAIVING WHATEVER
RIGHTS MAY CORRESPOND TO IT BY REASON OF ITS PRESENT OR FUTURE DOMICILE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION OR TO SERVE PROCESS
IN ANY MANNER PERMITTED OR REQUIRED BY LAW.

9.15. ACCEPTANCE. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, SHALL
NOT BECOME EFFECTIVE UNLESS AND UNTIL DELIVERED TO LENDER AND ACCEPTED IN
WRITING BY LENDER AS EVIDENCED BY ITS EXECUTION HEREOF (NOTICE OF WHICH DELIVERY
AND ACCEPTANCE ARE HEREBY WAIVED BY BORROWER).

9.16. Payment on Non-Business Days. Whenever any payment to be made hereunder or
under the Note shall be stated to be due on a Saturday, Sunday or any other day
in which national banks within the State of [New York] are legally authorized to
close, such payment may be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder or under the Notes.

9.17. Cure of Defaults by Lender. If, hereafter, Borrower defaults in the
performance of any duty or obligation to Lender hereunder or under any Loan
Document, Lender may, at its option, but without obligation, cure such default
and any costs, fees and expenses incurred by Lender in connection therewith
including, without limitation, for the purchase of insurance, the payment of
taxes and the removal or settlement of liens and claims, shall be deemed to be
advances against the Master Note, whether or not this creates an overadvance
thereunder, and shall be payable in accordance with its terms.

9.18. Attorney-in-Fact. Borrower hereby designates, appoints and empowers Lender
irrevocably as its attorney-in-fact, either in the name of Borrower or the name
of Lender, at Borrower’s cost and expense, (a) effective during any time that an
Event of Default exists, (i) to do any and all actions which Lender may deem
necessary or advisable to carry out the terms of this Agreement or any other
Loan Document upon the failure, refusal or inability of Borrower to do so and
(ii) to ask for, demand, sue for, collect, compromise, compound, receive,
receipt for and give acquittances for any and all sums owing or which may become
due upon any of the Collateral and, in connection therewith, to take any and all
actions as Lender may deem necessary or desirable to realize upon any
Collateral, and (b) effective on the Closing Date and at all times until the
later to occur of the payment in full of the Obligations and the Availability
Termination Date, to endorse or otherwise negotiate checks and other forms of
payment received in respect of the Collateral; and Borrower hereby agrees to
indemnify and hold Lender harmless from any costs, damages, expenses or
liabilities arising against or incurred by Lender in connection therewith.

9.19. Sole Benefit. The rights and benefits set forth in this Agreement and the
other Loan Documents are for the sole and exclusive benefit of the parties
hereto and thereto and may be relied upon only by them.

9.20. JURY TRIAL WAIVER. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF
THE LOAN DOCUMENTS, OBLIGATIONS OR THE COLLATERAL.

9.21. Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
Titles of Articles and Sections in this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement, and all references
in this Agreement to Articles, Sections, Subsections, paragraphs, clauses,
subclauses or Exhibits shall refer to the corresponding Article, Section,
Subsection, paragraph, clause, subclause of, or Exhibit attached to, this
Agreement, unless specific reference is made to the articles, sections or other
subdivisions divisions of or Exhibit to, another document or instrument.
Wherever in this Agreement reference is made to any instrument, agreement or
other document, including, without limitation, any of the Loan Documents, such
reference shall be understood to mean and include any and all amendments thereto
or modifications, restatements, renewals or extensions thereof. Wherever in this
Agreement reference is made to any statute, such reference shall be understood
to mean and include any and all amendments thereof and all regulations
promulgated pursuant thereto. Whenever any matter set forth herein or in any
Loan Document is to be consented to or be satisfactory to Lender, or is to be
determined, calculated or approved by Lender, then, unless otherwise expressly
set forth herein or in any such Loan Document, such consent, satisfaction,
determination, calculation or approval shall be in Lender’s sole discretion,
exercised in good faith and, where required by law, in a commercially reasonable
manner, and shall be conclusive absent manifest error.

9.22. Counterclaims. Borrower waives any right to interpose any claim,
deduction, setoff or counterclaim of any sort (other than compulsory
counterclaims) that Borrower may have, or allege, as against Lender or any of
its Affiliates in any action or proceeding instituted by Lender to endorse the
payment of any obligations or the performance of any Loan Document, all of which
claims, deductions, setoffs or counterclaims shall and must be brought against
Lender or any of its Affiliates, as the case may be, if at all by a separate and
independent action or proceeding initiated by Borrower.

9.23. Fraudulent Conveyance Savings Clause; Contribution. (a) It is the intent
of each Borrower and the Lender that LWDS’s maximum obligations under the Loan
Documents (all of LWDS’s obligations under the Loan Documents, collectively, the
“Subject Obligations”) shall be, but not be in excess of:

(i) in a case or proceeding commenced by or against LWDS under the Bankruptcy
Code on or within one year from the date on which any of the Subject Obligations
are incurred, the maximum amount which would not otherwise cause the Subject
Obligations (or any other obligations of LWDS to the Lender) to be avoidable or
unenforceable against LWDS under (A) Section 548 of the Bankruptcy Code or
(B) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such case or proceeding by virtue of Section 544 of the Bankruptcy
Code; or

(ii) in a case or proceeding commenced by or against LWDS under the Bankruptcy
Code subsequent to one year from the date on which any of the Subject
Obligations are incurred, the maximum amount which would not otherwise cause the
Subject Obligations (or any other obligations of such Borrower to the Lender) to
be avoidable or unenforceable against such Borrower under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

(iii) in a case or proceeding commenced by or against LWDS under any law,
statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws or
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding), the maximum amount which would not otherwise cause
the Subject Obligations (or any other obligations of LWDS to the Lender) to be
avoidable or unenforceable against LWDS under such law, statute or regulation.

The substantive laws under which the possible avoidance or unenforceability of
the Subject Obligations (or any other obligations of such Borrower to the
Lender) shall be determined in any such case or proceeding shall hereinafter be
referred to as the “Avoidance Provisions”. To the end set forth in this
Section 9.24(a), but only to the extent that the Subject Obligations of LWDS
would otherwise be subject to avoidance under any Avoidance Provisions if LWDS
is not deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Subject Obligations, and if the Subject Obligations
would render LWDS Insolvent, leave LWDS with an unreasonably small capital to
conduct its business or cause LWDS to have incurred debts (or to have intended
to have incurred debts) beyond its ability to pay such debts as they mature, in
each case as of the time any of the Subject Obligations are deemed to have been
incurred under the Avoidance Provisions, then the maximum Subject Obligations
shall be reduced to that amount (the “Maximum Obligations”) which, after giving
effect thereto, would not cause the Subject Obligations (or any other
obligations of such Borrower to Lender), as so reduced, to be subject to
avoidance under the Avoidance Provisions. This Section 9.24(a) is intended
solely to preserve the rights of the Lender hereunder to the maximum extent that
would not cause the Subject Obligations to be subject to avoidance under the
Avoidance Provisions, and no Borrower or any other Person shall have any right
or claim under this Section 9.24(a) as against the Lender that would not
otherwise be available to such Person under the Avoidance Provisions.

(b) In the event LWDS shall make any payment under any Loan Document or shall
suffer any loss as a result of any realization upon any of its assets pursuant
to any Loan Document, LCC shall contribute to LWDS an amount equal to such LCC’s
“Pro Rata Share” of such payment made, or loss suffered, by LWDS. For the
purposes hereof, LCC’s Pro Rata Share with respect to any such payment or loss
by a LWDS shall be determined as of the date on which such payment or loss was
made or suffered by reference to the ratio of (i) the aggregate amount of the
Obligations as of such date to (ii) the sum of (A) the aggregate amount of the
Obligations as of such date plus (B) the aggregate Maximum Obligations of LWDS
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder). Nothing in this Section 9.24(b) shall affect
each Borrower’s several liability for the entire amount of the Obligations (up
to, in the case of LWDS, LWDS’s Maximum Obligation). Each Borrower covenants and
agrees that its right to receive any contribution hereunder from the other
Borrower shall be subordinate and junior in right of payment to all the
Obligations.

9.24. Waiver of Subrogation Rights. Until the later to occur of the Termination
Date and payment in full of the Obligations each Borrower hereby expressly
waives any claim, right or remedy which it may acquire by way of subrogation,
reimbursement, contribution or setoff under this Agreement or any other Loan
Document, by virtue of any payment made hereunder or the realization on the
Collateral, or otherwise, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under color of law or otherwise. If any
amount shall be paid to any Borrower on account of such subrogation,
reimbursement, contribution or setoff rights, such amount shall be held in trust
for the benefit of the Lender and shall forthwith be paid to the Lender to be
credited and applied upon the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement or to be held by the Lender as
collateral security for any Obligations thereafter existing. The preceding
waivers are intended by each Borrower to be for the benefit of the other
Borrower and its assets. To the extent any Borrower makes any payment hereunder
or the Lender, such Borrower shall be deemed to have made a contribution to the
equity capital of the other Borrower in the amount of such payment or
realization and no such payment shall constitute such Borrower a creditor of the
Borrower.

IN WITNESS WHEREOF, Borrower has caused this Agreement to be executed as of the
day and year set forth below as the Closing Date.

“BORROWER”

LCC INTERNATIONAL, INC.

By:
Name:
Title:

LCC WIRELESS DESIGN SERVICES, LLC

By:
Name:
Title:

1

Accepted by Lender in      ,      
as of May      , 2006
(the “Closing Date”)

“LENDER”

NOKIA INC.

By:
Name:
Title:


2

SCHEDULE “1”

BORROWER INFORMATION SCHEDULE

[NOTE: IF MORE THAN ONE BORROWER EXISTS, COMPLETE ONE PER BORROWER]

NAME:

HOME STATE (STATE OF INCORPORATION OR FORMATION):

TAXPAYER ID (FEIN) NO.:

FISCAL YEAR ENDS:

LIST “DOING BUSINESS” OR TRADE NAMES (IF ANY):

         
LIST OFFICERS:
(or attached schedule)
  NAME   TITLE
President
 
       
 
      Secretary
 
       
 
      Others:
 
       
 
       
 
       
 
       
 
       
 
       
 
        LIST PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE LOCATION:
   
 
       
(or attach schedule)
 
 

 
       
Street Address (include County):
      If Leased, indicate name of Landlord:

LIST ANY EXISTING MATERIAL LITIGATION AND JUDGEMENTS (or attach schedule)      

     

LIST ANY EXISTING DEFAULTS UNDER MATERIAL AGREEMENTS (or attach schedule)      

     

     

Submitted:

“BORROWER”

LCC INTERNATIONAL, INC.

By:
Name:
Title:


LCC WIRELESS DESIGN SERVICES, LLC

By:
Name:
Title:


Accepted:

“LENDER”

NOKIA INC.

By:
Name:
Title:


3